Exhibit 15.1 McMoRan Exploration Co. 1615 Poydras St. New Orleans, La. 70112 August 7, 2009 To the Board of Directors and Stockholders of McMoRan Exploration Co.: We are aware of the incorporation by reference in the Registration Statements on Forms S-3 (File Nos. 333-144496, 333-121779,) and Forms S-8 (File Nos. 333-57484, 333-67485, 333-87380, 333-90170, 333-105533, 333-115335, 333-124740 and 333-153002) ofMcMoRan Exploration Co. of our report dated August 7, 2009 relating to the unaudited condensed consolidated interim financial statements of McMoRan Exploration Co. that is included in its Form10-Q for the quarter ended June 30, 2009. Very truly yours, /s/Ernst & Young LLP
